Title: To Thomas Jefferson from Richard O’Bryen, 12 July 1790
From: O’Bryen, Richard
To: Jefferson, Thomas



Esteemed Sir
City of Algiers July 12th. 1790

We the fourteen unfortunate Americans in Algiers, were informed by Mr. Abraham Bushara and Dininio, capital Jew merchants of this City, that they had received orders from America, by way of London and Lisbon, to make application to this Regency, to ascertain and fix the ransom of the American captives, after  their surmounting many difficulties, at last on the 7th. instant prevailed on the Dey and Ministry to agree and fix the price of the said fourteen Americans at Seventeen thousand two hundred and twenty five Algerine Sequins. I have often explained relative to the purport of Mr. Lamb’s audiences when in Algiers; at present I shall only mention to you that Mr. Lamb had five audiences with the Dey and Ministry, and he agreed for the ransom or release of the American captives agreeable to the price then asked. The ransom of the fourteen Americans at present in Algiers, amounted to 17.500 Algerine Sequins.
At that period there were nearly 3,000 Slaves in Algiers; but the Spaniards, Neapolitans and other Nations redeeming their people, and the Pest in 1787–88 carrying off 780 slaves (among this number were six Americans) the number of Slaves is reduced to 700. The major part of these are deserters from the Spanish garrison of Oran. Since that period the Dey has raised the price on Slaves, and is but little inclinable to admit of Slaves being redeemed, they being much wanted to do the public work, which be assured, Sir, is very laborious. The price asked for the Americans is by no means exorbitant, considering the present want of Slaves, and the terms of release of captives of other Nations.
Mr. Bushara and Dininio having a great knowledge of these people, were thereby very fortunate in prevailing on the Dey and Ministry, to fix the release of the Americans at 17.225 Sequins. Our greatest fears were, that the Dey would not permit us to be redeemed on any terms. The Dey asked 27.000 sequins, but was prevailed on by the prime Minister to let our ransom be on the terms mentioned.
The Dey and Ministry signified that the ransom of the Americans was fixed and agreed on with Mr. Lamb, the american Ambassador, in 1786; and that he promised to return with the Money in four months, but that he broke his word and agreement. The Ministry observed, that if the Americans did not keep their word on so small an affair as the sum asked for our release, that there was no dependence to be put in them in Affairs of more importance. Indeed, Sir, I hope for the honor and interests of the United States of America, that the price now fixed for our release will be immediately agreed to: and be assured, Sir, if this opportunity in our behalf is not embraced, that we shall be the most miserable slaves in the World, for we shall be doomed to perpetual Slavery.
After the price was fixed, the prime Minister observed that he  could not conceive what ideas the Americans had of the Algerines, by first sending an ambassador, who making a regular bargain or agreement for our release and promising to return in four months, had not kept his word. We said that at that time our country was forming a Government, and that we did not suppose the Ambassador had informed Congress of the agreement he made. The prime Minister said the ambassador did not act right. We answered, that perhaps he did not understand that he made a regular bargain, or that all was badly interpreted. Much passed on this subject. The present Causendal or Lord chamberlain to the Dey, said he was present when Mr. Lamb agreed for our release.
On the 8th. instant the prime Minister sent privately to me, and desired that when I wrote to mention all he said, and make it known to my Country. Indeed we are much indebted to the prime Minister; for depend, Sir, he is a friend to America. He was so when Mr. Lamb was in Algiers; and even at that period, had matters been well managed, the foundation of a peace might have been laid.
Should any change happen in this Government, we apprehend it would be very prejudicial to our release; or should the Portuguese, Neapolitans or Genoese redeem their people on higher terms, than is at present asked for the Americans, depend upon it, Sir, that to get us clear would be attended with much difficulty.
You will please to consider, Sir, what our sufferings must have been in this country, during the trying period of five years captivity, twice surrounded with the pest and other contagious distempers, far distant from our country, families, friends and connections.
Depend upon it, Sir, that it is prejudicial to any nation that leaves it’s Subjects in slavery; for in no respect can it answer any public benefit, or be any advantage to the Country they belong to. The longer the time they are in slavery, the greater the difficulty is there in releasing them: and it is well known that the price of the slaves is rising on every application, owing to the decrease of slaves, as the Algerines find they cannot carry on the public work without slaves.
Since our redemption has been ascertained and fixed, several applications have been made to the Dey and Ministry to permit captives of other Nations to be redeemed on the same terms as fixed on for the Americans, but the Dey answered, that he wanted Slaves. These applications were for certain persons, but not for any general or national redemption.

On the 7th. day of April 1786 Mr. Lamb agreed with the Dey on these terms for the release of the Americans.

For each Master 3000 Sequins.
For each Mariner 750 Sequins.
For each Mate 2000 Sequins.

At present there are in Algiers, at the Dey’s price with Mr. Lamb,


2 Masters at 3000 Sequins each, is
6000


2 Mates at 2000 Sequins each, is
4000


10 Mariners at 750 Sequins each, is
7500


  Sequins
17.500


Duties and fees on the ransom of slaves, amounting to 15 or 18 per Cent
}


On the 7th. July 1790 our ransom was ascertained and fixed by Bushara and Dininio with the Dey and Ministry, at, vizt.—


2 Masters, OBryen and Stephens, at 2000 Sequins each, is
4000


2 Mates, Alexander Forsyth and Andrew Montgomery, at 1500 Sequins each, is
3000


Jacobus Jysanier a young lad aged 22 years and page to the dey
2000


William Patterson a smart seaman at
1500


James Cathcart a young lad understanding navigation
1500


George Smith a young lad and page to the Dey at
900


Philip Sloan
 at
700


John Robertson
 at
700


Peleg Lorin
 at
700


James Harnet
 at
700


James Hull
 at
700


John Gregory Billings
 at
700


 
First cost
17.100


 
Extra fees
125


N.B. a sequin is equal to 8s. Sterling. A duty of 15 or 18 per Cent to be added, being fees on the redemption of slaves
 Sequins
17.225


Indeed, Sir, there is no alternative. We are at the lowest price that any public Slaves will be redeemed whilst the present Government stands; and I am shure our Country will see, by our ransom, the fatal and bad consequence of being at War with the Barbary  States, particularly so commercial a Nation as the American is. All other commercial Nations have experienced the bad policy of a War with the Barbary States.
Who could have thought that the haughty Spanish Nation would have given such vast sums for making and keeping peace with the Barbary States, and changed their national flag. But the Spaniards saw they were made a sort of political tool by all the other commercial Nations.
The Regency, some time past, wanted three of the young Americans to embrace the Mahometan religion, but they would not. This I suppose may account for the motives of their price being something extra.
Two months past one of my crew, Charles Colvill, was redeemed by charitable contributions raised by his friends. His ransom cost 1700 dollars. I believe he returns to America. He is capable of giving much information on Barbary affairs.
Three Algerine gallies have taken a polacre with sixteen greeks, with a pass from the deceased Grand Seignior. They are enslaved by the Algerines by their having been under Jerusalem colours. They also took a Neapolitan Brig, the crew of which escaped; and a Genoese vessel, but an armed Tartan of Genoa retook this vessel with 20 moors and turks on board. The Algerine Galley took another Neapolitan Vessel near Toulon. The neapolitan seamen in that port manned their boats, and went out of Toulon and retook the vessel. This is likely to be a serious affair. Depend upon it, Sir, that the Chamber of Commerce of Marseilles must pay all damages.
I have now the pleasure of informing you, that the Court of Portugal has dropped their idea of making a peace with this Regency. I believe all their propositions were rejected by the Algerines. Indeed, Sir, this is very fortunate for the Americans, for if the Algerines were at peace with Portugal, the cruisers of this Regency would meet with no obstruction in their cruising in the Atlantic, which of course would be very prejudicial to the commerce of America.
The Minister for Foreign Affairs being further sounded relative to a peace with America, asked if we had wrote to our Country the purport of what he said on the subject. He was answered, that I had wrote on the subject to the American ambassadors in Europe.
He answered and said that he would do all he had promised, and not deviate or withdraw his word. This answer was about the 4th.  of June. Indeed as the present Minister for foreign Affairs has expressed himself so friendly in behalf of America, I hope there will be a lasting friendship between them and him, who, you may depend Sir, is well inclined to serve the Americans.
My brother sufferers and I, Sir, return you our sincere thanks for befriending us so much in the cause of liberty, being convinced that you have done all in your power with the Congress, to redeem this unfortunate and faithful remnant of Americans; and we make not the least doubt, that our Country will immediately see the necessity of agreeing to pay the sum for our release, as has been ascertained. Our dependence is on a generous and humane Country, whom that God may prosper is the sincere wish of, Esteemed Sir Your most obt. most h’ble. Servt.,

Richard Obryen in behalf of myself and brother Captives.


 P.S. We are much indebted to the Spanish Consul and other gentlemen for many favors, rendered in times of impending danger.

